Citation Nr: 0000769	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-42 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for PTSD, but denied entitlement to service 
connection for PTSD on the merits.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard. Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The June 1994 rating decision also denied entitlement to 
service connection for a meat allergy, neck wound, and an 
abnormal sperm count.  In addition, the June 1994 rating 
decision denied entitlement to non service-connected pension, 
and determined that entitlement to extraschedular pension had 
not been established.  The veteran appealed these issues in 
addition to the PTSD issue.  However, in a June 1996 
correspondence to the RO, the veteran subsequently withdrew 
his appeal as to the issues of entitlement to service 
connection for a meat allergy, neck wound, and an abnormal 
sperm count.  As such, the only issue in appellate status at 
this time is the issue of entitlement to service connection 
for PTSD.


FINDINGS OF FACT

1.  In a September 1988 decision, the RO denied entitlement 
to service connection for PTSD; the veteran did not file a 
timely appeal.

2.  Evidence submitted since the RO's September 1988 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy during his period of active duty 
service.

4.  The veteran's claim for entitlement to service connection 
for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The RO's September 1988 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's September 1988 decision, thus, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

3. The claim of service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1988 decision, the RO denied entitlement to 
service connection for PTSD based on a finding that there was 
no current diagnosis of that disorder.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's September 
1988 decision denying service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

The Court has held that once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
This determination involves a two-step analysis.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  

In this case, the evidence added to the record since the RO's 
September 1988 decision includes medical evidence reflecting 
a current diagnosis of PTSD.  The Board finds that assuming 
the credibility of the recent evidence as required by Justus, 
the veteran has submitted new and material evidence.  This 
evidence is not only new, but is also material because it 
directly conflicts with the reasons for the denial of the 
veteran's claim in September 1988.  Thus, this evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the present case, medical reports showing a diagnosis of 
PTSD which is related to the veteran's claimed Vietnam 
stressors (which are presumed true for the purpose of 
rendering the claim well-grounded), satisfies the criteria 
for the submission of a well grounded claim.


ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for PTSD, the claim is reopened 
and found to be well grounded.  To this extent only, the 
appeal is allowed.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran claims to have PTSD as a result of service in 
Vietnam.  He has reported numerous stressors on examinations 
and during a RO hearing.  One of his stressors involve being 
near an ammunition dump which killed several people.  In 
support of his claim, he submitted a newspaper article which 
reported that Viet Cong mortars wiped out the biggest 
ammunition depot in the central region of South Vietnam.  The 
article was undated.  However, a stamp of July 1971 was 
stamped on the body of the article.  In addition, he 
submitted a statement from a Harold E. Heaton, a fellow 
soldier of the veteran who served with him and who 
corroborated his account of an ammunition dump blowing up.  
The Board notes that PTSD has been diagnosed, in part, based 
on this event.  The problem in this case, is that it is not 
clear from a review of the claims file when or if the veteran 
served in Vietnam.  The Board notes that his DD 214 form 
shows he has a little over 2 years of foreign service but the 
location of such service is not apparent.  The RO should, 
therefore, contact the National Personnel Record Center 
(NPRC) for the purpose of obtaining the veteran's complete 
service personnel records.

The RO should give the veteran an opportunity to submit a 
list of all of his claimed stressors.  Such list should 
include specific information, to include the date, place and 
names of people involved in the event.  

The Board observes that in October 1996, the RO contacted 
U.S. Army and Joint Services Environmental Group (ESG) (now 
named the United States Armed Services Center for Research of 
Unit Records (USASCRUR)) and requested documentation which 
served to verify the veteran's alleged stressor of 4 
perimeter guards who were killed during an attack and his 
stressor which involved the mortaring and explosion of an 
ammunition dump.  The RO instructed ESG that the events took 
place in April 1970 and July 1970.  It appears that these 
dates may be incorrect since they were not based on a review 
of the veteran's personnel records and the veteran could not 
confirm the validity of such dates when asked during his RO 
hearing.  In June 1997, the USASCRUR, responded but did not 
specifically address the events mentioned in the RO's 
request.  Given the situation in the instant case, the RO 
should make another request to USASCRUR after obtaining the 
veteran's complete personnel service records.

In addition, the Board finds that another VA examination 
should be provided to ascertain whether there is a clear 
diagnosis of PTSD based on any verified in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request from the NPRC 
copies of the veteran's complete service 
personnel/administrative file, duty 
assignments etc., to include his DA Form 
20.  

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for PTSD 
since service.  Following the procedures 
of 38 C.F.R. § 3.159, the RO should 
obtain copies the related treatment 
records which are not already on file.

3.  The RO should give the veteran an 
opportunity to submit a list of all of 
his claimed stressors.  Such list should 
include specific information, to include 
the date, place and names of people 
involved in the event.  

4.  The RO should also give the veteran 
an opportunity to submit evidence showing 
that Harold E. Heaton served with him 
during the time of the ammunition dump 
explosion.

5.  The RO should contact the USASCRUR 
(formerly the ESG), and request that they 
provide records which might verify the 
veteran's alleged stressors.  The RO 
should provide USASCRUR with a copy of 
the veteran's Form 20.

6.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination 
concerning his claim of service 
connection for PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner.  If PTSD is diagnosed, such 
diagnosis must be in accordance with the 
standards of DSM-IV.  In this regard, the 
doctor should clearly identify the 
claimed event(s) which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressor(s) are considered sufficient 
under the standards of DSM-IV.

7.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the action taken is adverse to 
the veteran, he and his 


	(CONTINUED ON NEXT PAGE)



representative should be furnished an 
appropriate supplemental statement of the 
case.  They should also be afforded the 
opportunity to respond.  Then the case 
should be returned to the Board.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals


 


